DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Regarding claim 15, none of the references of record alone or in combination discloses or suggests each of the first instance and the second instance of the shortened driving frame occurs at a transition time point, at which a driving waveform for the electrophoretic display transitions from one driving phase among multiple driving phases including the first driving phase and the second driving phase to another driving phase among the multiple driving phases including the first driving phase and the second driving phase, wherein the transition time point is a time point at which the common voltage alternates between the positive bias voltage, the negative bias voltage, or the zero-volt bias voltage, in combination with the other elements of the instantly claimed invention.

Claims 10-13 and 16-17 depend from claim 15. Accordingly, claims 10-13 and 15-17 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678.  The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
18 February 2021